[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             MAY 30, 2006
                              No. 05-13596                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 02-00036-CV-1-MP-AK

ALONZO MOORE,



                                                    Petitioner-Appellant,

                                   versus

JAMES CROSBY,
CHARLIE CRIST,


                                                    Respondents-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                 (May 30, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Appellant, Alonzo Moore, a Florida prisoner proceeding pro se, appeals the

district court’s denial of his federal habeas corpus petition, challenging his

conviction for armed robbery, brought pursuant to 28 U.S.C. § 2254. The

certificate of appealability (“COA”) in the present appeal concerns whether Coates

v. Byrd, 211 F.3d 1225 (11th Cir. 2000) (holding that the 90-day period allowed in

§ 2244(d)(1) only applies when calculating the finality of a state court judgment,

not a post-conviction motion), is still the proper method of calculating the statute

of limitations. On appeal, Moore argues that the one-year statute of limitation

contained in 28 U.S.C. § 2244(d)(1) for filing a habeas corpus petition should be

interpreted as being tolled during the ninety-day period wherein a prisoner may

petition the United States Supreme Court for certiorari.

      We review a district court’s determination that a petition for federal habeas

corpus relief is time-barred under 28 U.S.C. § 2244(d) de novo. Bond v. Moore,

309 F.3d 770, 772 (11th Cir. 2002). The Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-32, 110 Stat. 1214 (1996),

established a one-year statute of limitations for petitions filed under § 2254.

§ 2244(d). This limitations period begins to run, inter alia, on the date on which

the judgment becomes final by the conclusion of direct review or the expiration of

the time for seeking such review. 28 U.S.C. § 2244(d)(1).



                                           2
      When a properly filed state post-conviction motion is pending, the statute of

limitations is tolled. 28 U.S.C. § 2244(d)(2). A state post-conviction motion is

“pending” only as long as the case is in the state courts. Coates, 211 F.3d at 1227.

We specifically held that “the time during which a petition for writ of certiorari is

pending, or could have been filed, following the denial of collateral relief in the

state courts, is not to be subtracted from the running of time for 28 U.S.C. §

2244(d)(1) statute of limitations purposes.” Id. This means that the statute of

limitations is not tolled during the ninety-day period in which the petitioner could

have sought Supreme Court review of the denial of his post-conviction motion. Id.

      In a similar case, where the issue was “whether the statute of limitations is

tolled during the pendency of a petition for writ of certiorari in the United States

Supreme Court challenging the state court's denial of petitioner's earlier motion for

state collateral review,” we held that the district court erred in even granting the

COA. See Lawrence v. Florida, 421 F.3d 1221, 1224-25 (11th Cir. 2005), cert.

granted, 126 S. Ct. 1625 (U.S. Mar. 27, 2006) (No. 05-8820) (stating that,

“[b]ecause of the statutory constraint in issuing a COA, we are puzzled by the

district court's issuance of a COA in this case. The district court should not have

issued a COA on the statute of limitations issue because binding circuit precedent

clearly disposed of the issue.”). We reiterated that Coates disposed of the issue.



                                           3
Id. at 1225. We are bound by our own precedent. See United States v. Steele, 147

F.3d 1316, 1317-18 (11th Cir. 1998) (en banc) (holding, “under our prior precedent

rule, a panel cannot overrule a prior one's holding even though convinced it is

wrong”).

      Because the ninety-day period for seeking United States Supreme Court

review following the state court denial of post-conviction relief does not toll the

time counted in determining the one-year time limit, we affirm the judgment of

dismissal.

      AFFIRMED.




                                           4